            Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 1 of 20



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

   ACUSHNET COMPANY,                                       Case No. 1:18-cv-12093

                                 Plaintiff,                DEMAND FOR JURY TRIAL
                    v.

   GOLF GODS PTY LTD,

                                 Defendant.

                                FIRST AMENDED COMPLAINT

       Plaintiff Acushnet Company (“Plaintiff” or “Acushnet”) brings this complaint for

trademark and trade dress infringement, patent infringement, false designation of origin, unfair

competition, trademark dilution, and unfair trade practices arising under federal, state, and/or

common law against Golf Gods Pty Ltd (“Defendant”). Plaintiff, by its undersigned attorneys,

alleges as follows, upon actual knowledge as to itself, and upon information and belief as to all

other matters:

                                      NATURE OF ACTION

       1.        This is a civil action for trademark and trade dress infringement, false designation

of origin, unfair competition, and trademark dilution under the Lanham Act, 15 U.S.C. § 1051, et

seq., patent infringement under 35 U.S.C. § 271, trademark dilution under Mass. Gen. Laws ch.

110H, § 13, unfair trade practices under Mass. Gen. Laws ch. 93A, § 11, and unfair competition

under the common law of Massachusetts.

       2.        Defendant is advertising, promoting, offering for sale, selling, and distributing

golf balls and accessories, clothing, and headwear under one or more of the following marks in

violation of Plaintiff’s trademark rights: (i) TITTIES (depicted in Plaintiff’s distinctive, stylized

“TITLEIST” script); (ii) HOE V1; (iii) #1 SLUTTIEST BALL IN GOLF; and (iv) FJ FOOTJOB
             Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 2 of 20



(collectively, the “Infringing Marks”). Goods bearing one or more of the Infringing Marks are

hereafter referred to as “Infringing Products.”

       3.        Additionally, Defendant is advertising, promoting, offering for sale, selling, and

distributing golf balls using packaging that is nearly identical in appearance and overall

commercial impression to a unique, distinctive, and non-functional trade dress, as shown in

Paragraph 26 (the “Acushnet Trade Dress”), that is used on packaging for Acushnet’s TITLEIST

PRO V1 golf balls and for which Plaintiff owns a design patent. Defendant’s golf ball packaging

is hereafter referred to as the “Infringing Trade Dress.”

       4.        Plaintiff seeks equitable relief and damages for Defendant’s use of the Infringing

Trade Dress and the Infringing Marks, which are confusingly similar to and dilutive of Plaintiff’s

following federally registered and famous trademarks: (i) TITLEIST; (ii) TITLEIST (stylized);

(iii) PRO V1; (iv) TITLEIST #1 BALL IN GOLF; (v) #1 BALL IN GOLF; (vi) FJ; and (vii)

FOOTJOY (collectively, the “Acushnet Marks”). Goods bearing one or more of the Acushnet

Marks are hereafter referred to as “Acushnet Products.”

                                              PARTIES

       5.        Plaintiff is a corporation organized under the laws of Delaware, having its office

and principal place of business at 333 Bridge Street, Fairhaven, Massachusetts 02719.

       6.        Defendant is a proprietary limited company organized under the laws of Australia,

having a place of business at 12 B Konando Terrace, Edwardstown, South Australia 5039,

Australia.

                                  JURISDICTION AND VENUE

       7.        This Court has jurisdiction over the subject matter of this action pursuant to

15 U.S.C. §1121 and 28 U.S.C. §§ 1331 and 1338 (a) and (b). This Court also has diversity



                                               2
            Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 3 of 20



jurisdiction under 28 U.S.C. § 1332 because the matter in controversy is between a citizen of a

U.S. state and citizens or subjects of a foreign state and exceeds the sum or value of seventy-five

thousand dollars ($75,000.00), exclusive of interest and costs. In addition, this Court has

supplemental jurisdiction over Plaintiff’s state-law claims pursuant to 28 U.S.C. § 1367(a)

because those claims are so related to the federal claims that they form part of the same case or

controversy.

       8.       This Court has personal jurisdiction over Defendant, and venue is proper in the

District of Massachusetts pursuant to 28 U.S.C. § 1391(b)(2), because Defendant transacts

business in this District using the Infringing Marks that gives rise to Plaintiff’s claims, Defendant

promotes, offers for sale, sells, and distributes goods under the Infringing Marks to customers

located in this District, and Defendant is causing harm to Plaintiff in this District. In the

alternative, this Court has personal jurisdiction over Defendant pursuant to Federal Rule of Civil

Procedure 4(k)(2) because Plaintiff’s claims arise under federal law, Defendant is not subject to

jurisdiction in any state’s courts of general jurisdiction, and this Court’s exercise of personal

jurisdiction comports with due process based on Defendant’s voluntary and intentional

nationwide contacts with the United States, which satisfy the criteria for relatedness, purposeful

availment, and reasonableness, such that Defendant could have reasonably anticipated the

exercise of personal jurisdiction; and venue is proper pursuant to 28 U.S.C. § 1391(b)(3) because

Defendant is subject to this Court’s personal jurisdiction and there is no district in which an

action may otherwise be brought as provided in 28 U.S.C. § 1391(b).

                   ACUSHNET’S ACTIVITIES AND ITS TRADEMARKS

       9.       Acushnet is a global leader in the design, development, manufacture, and

distribution of exceedingly high-quality, performance-driven golf products that are sold under



                                              3
          Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 4 of 20



multiple, world-famous, federally registered and common law trademarks, including the

Acushnet Marks.

       10.     Acushnet spends considerable amounts of money every year in advertising and

promoting the Acushnet Products throughout the world.

       11.     For 85 years, Acushnet and its predecessors in interest have continuously used the

iconic TITLEIST trademark shown below in commerce for a wide range of golf equipment,

accessories, and apparel, including golf balls, clubs, bags, gloves, head covers, clothing, and

headwear.




       12.     TITLEIST is the brand of choice among numerous male and female professional

golf players. Currently, there are more than 1,000 professional golf players worldwide that use

TITLEIST products.

       13.     Acushnet’s continuous widespread promotion and use of the TITLEIST

trademark—since as early as 1933—has led it to become the top brand in the sport of golf. In

2017 alone, Acushnet had more than $512 million in sales of TITLEIST-branded golf balls, over

$400 million in sales of TITLEIST-branded golf clubs, and more than $142 million in sales of

other TITLEIST-branded golf gear, such as bags, headwear, gloves, and head covers.

       14.     TITLEIST golf balls have been played by more professional players on the U.S.

Professional Golf Association (“PGA”) Tour than all other brands of golf balls combined.

Acushnet’s famed TITLEIST PRO V1 golf ball has been the top-selling golf ball in the market

since its launch in 2000, with total sales in excess of $4.5 billion.




                                               4
          Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 5 of 20



       15.     Acushnet has used the mark #1 BALL IN GOLF in commerce for golf balls since

as early as 1978. Through its extensive use and promotion over the last 40 years, this mark has

acquired distinctiveness.

       16.     The Acushnet Trade Dress used to package Acushnet’s TITLEIST PRO V1 golf

balls is comprised of the marks TITLEIST, # 1 BALL IN GOLF, and PRO V1 positioned in a

unique color scheme and design. Through extensive promotion and sales, the Acushnet Trade

Dress has acquired distinctiveness and consumers have come to recognize Acushnet as the

source of those goods.

       17.     For nearly a century, Acushnet and its predecessors have continuously used the

mark FOOTJOY in commerce for golf shoes, gloves, and apparel, and the mark FJ for such

goods since at least as early as 1969. FOOTJOY is the market-leading brand of golf gloves, and

has been the top-selling brand of golf shoes on the PGA Tour for over 60 years. In 2017 alone,

Acushnet had more than $437 million in sales of FOOTJOY products.

       18.     Acushnet also owns numerous federal trademark registrations for the Acushnet

Marks, which cover a variety of golf equipment, accessories, and apparel, including:

                    Acushnet Marks                      Registration Nos.
                         TITLEIST           316118, 934406, 933271, 3176825

                                            1155766, 1273662

                            PRO V1          2806919

                                            1601034

                   #1 BALL IN GOLF          3943732

                                            1748627, 2697555

                                            271260, 1198007, 2163931



                                            5
          Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 6 of 20



True and correct copies of printouts from the United States Patent and Trademark Office

database showing the current ownership and status of these registrations are attached as

Exhibit A.

       19.     All of the foregoing registrations are valid, subsisting, and incontestable.

Pursuant to 15 U.S.C. §§ 1065 and 1115(b), these registrations constitute conclusive evidence of

Acushnet’s exclusive right to use the Acushnet Marks, as shown in these registrations, in

connection with the goods identified therein.

       20.     By virtue of its long and extensive use, its substantial promotional and marketing

efforts, and its strong sales of and revenues from the Acushnet Products, Acushnet has

established considerable goodwill and recognition and valuable trademark rights in the Acushnet

Marks and the Acushnet Trade Dress. Moreover, the Acushnet Marks and the Acushnet Trade

Dress are, and have long been, widely recognized by the general consuming public as the

designation of source of the goods offered and provided by Acushnet.

       21.     By virtue of the inherent strength or acquired distinctiveness of the Acushnet

Marks as applied to the Acushnet Products, the extensive worldwide use and promotion of the

Acushnet Marks by Acushnet, the strong and sustained commercial success of the Acushnet

Products, and the federal registrations for the Acushnet Marks on the Principal Register, the

Acushnet Marks have long become famous.

       22.     Acushnet also owns U.S. Design Patent D763,682 S (the “D682 Patent”), titled

“Golf Ball Package,” which claims an ornamental design for a golf ball package. Acushnet owns

the entire right, title, and interest in the D682 Patent. A true and correct copy of the D682 Patent

is attached hereto as Exhibit B. Exemplary figures from the D682 Patent, including a top

perspective and a left side, top, and front side view of the protected design are shown below.



                                             6
          Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 7 of 20




                          Exemplary Figures from the D682 Patent




                             DEFENDANT’S UNLAWFUL ACTS

       23.     Defendant operates an interactive website (www.golfgodsonline.com) through

which it sells the Infringing Products to consumers throughout the world. Defendant makes that

website available in the United States, uses that website to intentionally engage in U.S.

commerce, and knowingly accepts a substantial amount of recurrent business from U.S.

consumers. Internet users can obtain information about the Infringing Products via Defendant’s

website, and can contact Defendant using an email address or a sales inquiry submission form

                                             7
          Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 8 of 20



posted on Defendant’s website. Defendant further targets and attracts consumers in the United

States by listing all prices for the Infringing Products in U.S. Dollars by default, enabling real-

time notifications of recent purchases by consumers in the United States, and posting

testimonials of U.S. consumers who have purchased Infringing Products on its website.

Screenshots from Defendant’s website showing pricing in U.S. Dollars and examples of real-

time notifications of recent purchases of Infringing Products by consumers in the United States

are attached as Exhibit C. Screenshots from Defendant’s website showing examples of U.S.

consumer testimonials on Defendant’s website are attached as Exhibit D.

        24.     Defendant is not now, nor has it ever been, a licensee of the Acushnet Marks or

the Acushnet Trade Dress, or otherwise authorized in any way to use any of the Acushnet Marks

or the Acushnet Trade Dress.

        25.     As shown below, each of the Infringing Marks is essentially identical in

appearance to the corresponding Acushnet Mark, thereby creating a confusingly similar overall

commercial impression. Moreover, Defendant intentionally uses the mark TITTIES in a stylized

script that is identical to the distinctive stylized script that Plaintiff has been using for its

TITLEIST mark for the past 85 years, and that is covered by several of Plaintiff’s federal

trademark registrations for its TITLEIST mark. Defendant’s TITTIES mark begins with the

same prefix (“Tit-”) as Plaintiff’s mark and also contains the letters (“ie”) in common, the result

of which is that the mark TITTIES bears a strikingly similar visual resemblance to the famous

TITLEIST mark.

                         Acushnet Marks                      Infringing Marks




                                                8
          Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 9 of 20




       26.     As shown below, Defendant sells golf balls using packaging that is nearly

identical in appearance and overall commercial impression to the Acushnet Trade Dress and the

claim of the D682 Patent. In an effort to cause confusion and deceive consumers, Defendant

intentionally uses a nearly identical color scheme and design as part of the Infringing Trade

Dress, and places the marks TITTIES, HOE V1, and #1 SLUTTIEST BALL IN GOLF in the

exact same position using a similar font and font size, as Acushnet’s TITLEIST, PRO V1, and #1

BALL IN GOLF marks.

             Acushnet Trade Dress                             Infringing Trade Dress




                                             9
         Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 10 of 20




       27.     Defendant uses and has used the Infringing Marks in connection with advertising,

promoting, offering for sale, selling, and distributing the following Infringing Products to the

consuming public:

       Infringing Marks                                 Infringing Products
                                   Golf balls and accessories, namely, golf tees and putter
                                   covers; clothing, namely, polo shirts, t-shirts, crop tops,
                                   singlets, sweatshirts, windbreaker jackets, and socks;
                                   headwear, namely, snapbacks, flexi-fit hats, and beanies; and
                                   other related goods, namely, beverage sleeves, stickers, and
                                   bar mats.

                                   Golf balls


                                   Golf balls

                                   Hats




       28.     Defendant uses the Infringing Trade Dress and the Infringing Marks in connection

with identical or closely related goods, targets the same classes of consumers, and uses similar

sales channels as Plaintiff. Screenshots showing the Infringing Trade Dress and examples of the




                                             10
         Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 11 of 20



Infringing Products, as advertised, promoted, and offered for sale through Defendant’s website

(www.golfgodsonline.com) are attached as Exhibit E.

       29.     Defendant’s use of the Infringing Trade Dress and the Infringing Marks falsely

suggests that the Infringing Products are connected to, sponsored, approved or authorized by, or

affiliated in some way with Plaintiff.

       30.     Defendant’s use of the Infringing Trade Dress and the Infringing Marks

intentionally creates an unwholesome and undesirable association—one involving patently

offensive and obscene references to women, sexual organs, and sexual activity—in the minds of

consumers that conflicts with the positive associations and images that Plaintiff has long

promulgated in advertising and promoting the Acushnet Products, and that tarnishes the brand

identity and reputation of the Acushnet Marks.

       31.     Defendant’s actions and use of the Infringing Trade Dress and the Infringing

Marks are offensive not only to women, but to consumers in general, including men, women, and

children of all ages who are offended by vulgar language, inappropriate sexual references, and

the disparagement of women.

       32.     At the time that Defendant began using the Infringing Trade Dress and the

Infringing Marks, Defendant had actual knowledge of Plaintiff’s rights to the Acushnet Trade

Dress and the Acushnet Marks and the Infringing Trade Dress’s and the Infringing Marks’

unwholesome and obscene association with sexual activity. Therefore, Defendant’s use of the

Infringing Trade Dress and the Infringing Marks was done willfully and in bad faith in an effort

to dilute and trade off of the fame, reputation, and goodwill of Plaintiff and the Acushnet Trade

Dress and the famous Acushnet Marks.




                                            11
         Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 12 of 20



                        INJURY TO ACUSHNET AND THE PUBLIC

       33.     Defendant’s actions described above have damaged and injured and, if permitted

to continue, will further damage and injure Acushnet, the Acushnet Marks, the Acushnet Trade

Dress, Acushnet’s reputation and goodwill associated with the Acushnet Marks and the Acushnet

Trade Dress, Acushnet’s reputation for exceedingly high-quality products, and the public’s

interest in being free from confusion and deception.

       34.     Defendant’s actions described above have caused and are likely to cause

confusion or mistake, or to deceive, as to the source or origin of Defendant’s Infringing Products,

and have falsely suggested and are likely to falsely suggest a sponsorship, connection, license, or

association of Defendant, and its goods and commercial activities with Acushnet, thereby

injuring Acushnet and the public. See, e.g., Exhibit D, customer testimonial from Ryan M. in the

United States (“It’s been uneventful so far. Worn the Titties hat twice for a round of golf and

nobody has noticed until I told my buddies I was playing with it said Titties, not Titleist. Even

showed it to my entire family, including my mother-in-law and ole lady and daughters, none of

them noticed it til I said something. LOLLLLLL”).

       35.     Defendant’s actions described above are likely to dilute the distinctiveness and

value of the Acushnet Trade Dress and the famous Acushnet Marks, thereby injuring Acushnet.

       36.     Defendant’s actions described above have irreparably harmed and, if not enjoined,

will continue to irreparably harm Acushnet, the Acushnet Trade Dress, and the Acushnet Marks.

       37.     Acushnet has no adequate remedy at law.




                                            12
         Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 13 of 20



                                FIRST CLAIM FOR RELIEF
                                  Trademark Infringement
                  Under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1)

       38.       Plaintiff repeats and re-alleges each and every allegation set forth in Paragraphs 1

through 37 of this Complaint.

       39.       Defendant’s actions described above are likely to cause confusion or mistake, or

to deceive, as to the origin, sponsorship, or approval of Defendant’s Infringing Products and

commercial activities, and thus constitute trademark infringement of Plaintiff’s federally

registered trademarks referred to in Paragraph 18 above in violation of Section 32(1) of the

Lanham Act, 15 U.S.C. § 1114(1).

       40.       Defendant’s actions described above have at all times relevant to this action been

willful and knowing.

       41.       As a direct and proximate result of Defendant’s actions described above, Plaintiff

has been damaged and will continue to be damaged.

                            SECOND CLAIM FOR RELIEF
                       Trademark and Trade Dress Infringement,
                  False Designation of Origin, and Unfair Competition
          Under Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A)

       42.       Plaintiff repeats and re-alleges each and every allegation set forth in Paragraphs 1

through 41 of this Complaint.

       43.       Defendant’s actions described above are likely to cause confusion or mistake, or

to deceive, as to the origin, sponsorship, or approval of Defendant’s Infringing Products,

Infringing Trade Dress, and commercial activities, and thus constitute trademark and trade dress

infringement, false designation of origin, and unfair competition with respect to Plaintiff’s

trademark rights in violation of Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. §

1125(a)(1)(A).

                                              13
         Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 14 of 20



       44.       Defendant’s actions described above have at all times relevant to this action been

willful and knowing.

       45.       As a direct and proximate result of Defendant’s actions described above, Plaintiff

has been damaged and will continue to be damaged.

                            THIRD CLAIM FOR RELIEF
        Unfair Competition Comprising of False and Misleading Statements of Fact
         Under Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B)

       46.       Plaintiff repeats and re-alleges each and every allegation set forth in Paragraphs 1

through 45 of this Complaint.

       47.       By engaging in the actions described above, Defendant has made, and continues

to make, false and misleading representations of fact to consumers and potential consumers,

which, in commercial advertising or promotion, misrepresents the nature, characteristics, and

qualities of its products in violation of Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C. §

1125(a)(1)(B).

       48.       Defendant’s actions described above have at all times relevant to this action been

willful and knowing.

       49.       As a direct and proximate result of Defendant’s actions described above, Plaintiff

has been damaged and will continue to be damaged.

                             FOURTH CLAIM FOR RELIEF
                                    Trademark Dilution
              Under Section 43(c)(1) of the Lanham Act, 15 U.S.C. § 1125(c)(1)

       50.       Plaintiff repeats and re-alleges each and every allegation set forth in Paragraphs 1

through 49 of this Complaint.

       51.       Defendant’s actions described above, all occurring after the Acushnet Marks

became famous, are likely to cause dilution by blurring or by tarnishment, or both, of the



                                              14
         Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 15 of 20



distinctive quality of the famous Acushnet Marks in violation of Section 43(c)(1) of the Lanham

Act, 15 U.S.C. § 1125(c)(1).

       52.     Defendant’s actions described above have at all times relevant to this action been

willful and knowing.

       53.     As a direct and proximate result of Defendant’s actions described above, Plaintiff

has been damaged and will continue to be damaged.

                                FIFTH CLAIM FOR RELIEF
                                    Patent Infringement
                                   Under 35 U.S.C. § 271

       54.     Plaintiff repeats and re-alleges each and every allegation set forth in Paragraphs 1

through 53 of this Complaint.

       55.     By engaging in the actions described above, Defendant has infringed and

continues to infringe the D682 Patent by making, using, selling, offering to sell, and importing

into the United States golf balls using packaging having a design that an ordinary observer would

confuse as Plaintiff’s golf ball package design claimed in the D682 Patent, in violation of

35 U.S.C. § 271.

       56.     Defendant’s acts of infringement have been without express or implied license or

permission from Plaintiff.

       57.     By copying Plaintiff’s patented golf ball package design, Defendant’s actions

described above have at all times relevant to this action been willful and knowing.

       58.     This is an exceptional case in view of Defendant’s unlawful activities, including

Defendant’s deliberate, intentional, and willful infringement.

       59.     As a direct and proximate result of Defendant’s actions described above, Plaintiff

has been damaged and will continue to be damaged.



                                            15
         Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 16 of 20



                                SIXTH CLAIM FOR RELIEF
                                    Trademark Dilution
                             Under Mass. Gen. Laws ch. 110H, § 13

       60.     Plaintiff repeats and re-alleges each and every allegation set forth in Paragraphs 1

through 59 of this Complaint.

       61.     Defendant’s actions described above are likely to cause injury to Plaintiff’s

business reputation and to dilute the distinctive quality of Plaintiff’s famous Acushnet Marks,

valid at common law, in violation of Mass. Gen. Laws ch. 110H, § 13.

       62.     Defendant’s actions described above have at all times relevant to this action been

willful and knowing.

       63.     As a direct and proximate result of Defendant’s actions described above, Plaintiff

has been damaged and will continue to be damaged.

                               SEVENTH CLAIM FOR RELIEF
                                    Unfair Trade Practices
                              Under Mass. Gen. Laws ch. 93A, § 11

       64.     Plaintiff repeats and re-alleges each and every allegation set forth in Paragraphs 1

through 63 of this Complaint.

       65.     Plaintiff and Defendant are each engaged in the conduct of trade or commerce

within the meaning of Mass. Gen. Laws ch. 93A.

       66.     Defendant’s acts and practices described above constitute unfair methods of

competition and unfair or deceptive acts or unlawful practices, which were committed by

Defendant primarily and substantially in the Commonwealth of Massachusetts, and have the

effect, or are likely to have the effect, of causing Plaintiff to suffer loss of money or property, in

violation of Mass. Gen. Laws ch. 93A § 11.




                                              16
         Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 17 of 20



       67.     Defendant’s actions described above have at all times relevant to this action been

willful and knowing.

       68.     As a direct and proximate result of Defendant’s actions described above, Plaintiff

has been damaged and will continue to be damaged.

                                EIGHTH CLAIM FOR RELIEF
                                Common Law Unfair Competition

       69.     Plaintiff repeats and re-alleges each and every allegation set forth in Paragraphs 1

through 68 of this Complaint.

       70.     Defendant’s actions described above create the impression in the mind of the

public that Plaintiff is responsible for the quality and performance of Defendant’s Infringing

Products, or is otherwise connected or associated with Defendant, and thus constitute common

law trademark and trade dress infringement and unfair competition in violation of Plaintiff’s

rights under the common law of the Commonwealth of Massachusetts.

       71.     Defendant’s actions described above have at all times relevant to this action been

willful and knowing.

       72.     As a direct and proximate result of Defendant’s actions described above, Plaintiff

has been damaged and will continue to be damaged.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court enter judgment in its favor on each and

every claim for relief set forth above and award it relief including, but not limited to, the

following:

       A.      An Order declaring that Defendant’s use of the Infringing Marks and the

Infringing Trade Dress, as described above, infringes Plaintiff’s trademark and patent rights, and

that Defendant’s actions constitute trademark and trade dress infringement, patent infringement,

                                             17
         Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 18 of 20



false designation of origin, unfair competition, trademark dilution, and unfair trade practices

arising under federal, state, and/or common law;

       B.      An Order adjudging that this is an exceptional case under 35 U.S.C. § 285;

       C.      An injunction permanently enjoining Defendant and its employees, agents,

partners, officers, directors, owners, shareholders, principals, subsidiaries, related companies,

affiliates, distributors, dealers, and all persons in active concert or participation with any of them:

               1.       from using the Acushnet Marks and the Acushnet Trade Dress, and any

       mark that is confusingly similar thereto, including without limitation, the Infringing

       Marks and the Infringing Trade Dress, or any other mark using the stylized “TITLEIST”

       script, or any other name, mark, or design that is dilutive or likely to lead consumers to

       mistakenly believe that its products or services are associated with or authorized by

       Plaintiff; and

               2.       from representing by any means whatsoever, directly or indirectly, that

       Defendant, any products or services offered by Defendant, including without limitation,

       the Infringing Products, or any activities undertaken by Defendant are associated,

       approved, sponsored, or connected in any way with Plaintiff;

       D.      An Order requiring Defendant to surrender to Plaintiff all products, merchandise,

and promotional materials, and any other physical items in Defendant’s possession or control

that bear or contain the Infringing Marks or the Infringing Trade Dress, including without

limitation, the Infringing Products, or any other mark that is confusingly similar to, or is dilutive

of, the Acushnet Marks or the Acushnet Trade Dress;

       E.      An Order requiring Defendant to alter all websites and social media under its

control or direction to remove the Infringing Products, the Infringing Trade Dress, the Infringing



                                              18
            Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 19 of 20



Marks, and any other mark that is confusingly similar to, or is dilutive of, the Acushnet Marks or

the Acushnet Trade Dress;

       F.       An Order requiring Defendant to identify, by name and contact information, all

sources, manufacturers, and suppliers for the Infringing Products;

       G.       An Order requiring Defendant to file with this Court and serve on Plaintiff’s

attorneys, within thirty (30) days after the date of entry of any injunction, a report in writing and

under oath setting forth in detail the manner and form in which Defendant has complied with the

injunction;

       H.       An Order requiring Defendant to pay Plaintiff compensatory damages in an

amount as yet undetermined caused by the foregoing acts of trademark and trade dress

infringement, trademark dilution, false designation of origin, misrepresentation, unfair

competition, and unfair trade practices, and trebling such damages for payment to Plaintiff, in

accordance with 15 U.S.C. § 1117 and other applicable laws;

       I.       An Order requiring Defendant to account for and pay to Plaintiff any and all

gains, profits, and advantages derived through or arising from the foregoing acts of trademark

and trade dress infringement, patent infringement, trademark dilution, false designation of origin,

misrepresentation, unfair competition, and unfair trade practices, and trebling such profits for

payment to Plaintiff, in accordance with 15 U.S.C. § 1117, 35 U.S.C. §§ 284 and 289, and other

applicable laws;

       J.       Entry of an award of multiple damages as allowed by Mass. Gen. Laws ch. 93A,

and fees and costs as provided under state law;

       K.       An Order requiring Defendant to pay Plaintiff punitive damages in an amount as

yet undetermined caused by Defendant’s foregoing acts;



                                             19
          Case 1:18-cv-12093-JCB Document 6 Filed 10/15/18 Page 20 of 20



        L.      An Order requiring Defendant to pay Plaintiff the costs of bringing this action,

including reasonable attorneys’ fees, pursuant to 15 U.S.C. § 1117, 35 U.S.C. § 285, and other

applicable laws;

        M.      An Order requiring Defendant to pay Plaintiff pre-judgment interest on the

judgment amount; and

        N.      Other relief as the Court may deem appropriate.

                                           JURY DEMAND

        Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff requests a trial by jury of

all issues so triable by a jury in this action.



                                                   Respectfully submitted,

                                                   ACUSHNET COMPANY

 Dated: October 15, 2018                           By: /s/ Jonathan M. Gelchinsky
                                                        Jonathan M. Gelchinsky (BBO #656282)
                                                        Margaret K. Minister (BBO# 624975)
                                                        Robert H. Stier (BBO# 646725)
                                                        Michael C. Hernandez (pro hac vice pending)
                                                        PIERCE ATWOOD LLP
                                                        254 Commercial Street
                                                        Portland, ME 04101
                                                        Telephone: (207) 791-1100
                                                        Facsimile: (207) 791-1350




                                                  20
